DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3 have been amended,  previously deemed withdrawn claims 8, 10, 11, 13, 14 and 17 have been amended, to depend on claim 1, previously deemed withdrawn claims 7, 9, 12 and 15 have been cancelled, and therefore claims 1-6, 8,10, 11, 13, 14, 16, 17, 22 and 23 are currently under consideration in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claim does not fairly further limit independent claim 1 since the instant claim recites only a limitation dealing with the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianfeng et al. (CN206921925, also see the Espacenet English Machine Translation Version “EEMTV”).
Regarding claims 1, 2 and 17, Jianfeng et al. teaches a production line for liquefying a plurality of pieces of scrap of lead or a lead alloy (see figure 1 and EEMTV: abstract, para [0011],[0028]) the comprising; a furnace (12, see figure 1 and EEMTV: para [0011], [0024],[0028]) for heating a lead or a lead alloy to provide a pool of liquid lead or lead alloy (see EEMTV: para [0028]) with the pool having a surface; a compacting press (45, see figure 1 and EEMTV: para [0025], [0028]) for compacting a 
With respect to the furnace constructed and arranged to heat the lead or the lead alloy to a temperature of at least 650°F to provide a pool of liquid lead or lead alloy. The melting furnace (12, see figure 1) of Jianfeng et al. is capable of doing the same since even the exhaust gas coming from said melting furnace is said to have attained a temperature of  250-300°C  or  482-572°F (see EEMTV: para [0013], [0026]). Also, with respect to the briquette having a density of at least 10.3 g/cm3  or 10.6 g/cm3  and a weight of at least 1 kg or at least 2 kg; the pressing machine (45, see figure 1 an d EEMTV: [0025], [0028]) of Jianfeng et al. is capable of producing briquette of the same density and mass since that would be dictated by the nature of the scrap material itself and the pressing settings or force applied to the scrap material by the pressing machine. Again the compact press as claimed is not characterized by any special feature to give it uniqueness in producing briquette having a density of at least 10.3 g/cm3 or 10.6 g/cm3 and a weight of at least 1 kg or at least 2 kg; hence said aspects of the claims is construed as being drawn to the manner of use of the claimed apparatus. Furthermore, it is well settled that apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim. Also, see MPEP 2144. II.
Claim 17 as amended, though has been amended to depend on the apparatus claim 1, however, it still recites substantially functional limitations or process step and the only structural features includes comprises: a caster and a compacting press, however these structural features have already been recited in the base claim 1 from which claim 17 now depends from.  The apparatus claim 1, therefore encompasses the scope of the instant claim 17 to the extent that both are rejected under the same rejection statement. Because Jianfeng et al. teaches a caster and a compacting press; thus if desired said apparatus of Jianfeng et al.  can be  employed or operated in the  recited manner or claim 17, even if such a manner of operation is not shown or suggested by Jianfeng et al., Furthermore, it is well settled that  that manner or method of use of an apparatus cannot be relied upon to fairly further distinguish claims to the apparatus itself. See MPEP 2114.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3-6, 8, 10, 11, 13, 14, 16, 22 and 23, are rejected under 35 U.S.C. 103 as 

Machine Translation Version “EEMTV”) as applied to claim 1 above.
Regarding claims 3 and 11, Jianfeng et al. teaches a production line for liquefying a plurality of pieces of scrap of lead or a lead alloy (see figure 1 and EEMTV: abstract) comprising; a furnace (12, see figure 1 and EEMTV: para [0011], [0024],[0028]) for heating a lead or a lead alloy to provide a pool of liquid lead or lead alloy (see EEMTV: para [0028]) that generates an exhaust gas coming therefrom that has  a temperature of 250-300°C  or  482-572°F (see EEMTV: para [0013], [0026]); hence said smelting furnace would reasonably be expected to be able to maintain a pool of lead or lead alloy at a temperature of at least 650°F or at least  750°F in the same way as claimed. Jianfeng et al. also teaches compacting press (45, see figure 1 and EEMTV: para [0025], [0028]) and a caster or casting machine (14, see figure 1 and EEMTV: para [0014], [0028]).
Jianfeng et al. is silent with respect to the claimed compacting press briquette 
production capacity of at least 1,900 kg per hour of briquettes, furnace briquette 
consumption capacity of at least 1,900 kg per hour and caster constructed and arranged 2to receive at least 2,300 kg per hour of liquid lead. However all these claimed features are substantially drawn to the scale or size of the production line. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 
been obvious to one of ordinary skill in that is the desired production goal.
	Regarding claim 4, Jianfeng et al. teaches a production line for liquefying a 
plurality of pieces of scrap of lead or a lead alloy (see figure 1 and EEMTV: abstract) comprising; a punching press and recycling or conveyance system (4, see figure 1 and EEMTV: para [0024], [0028] and claim 1) constructed and arranged to punch lead or a lead alloy from the solid strip to produce a web of a series of connected battery grids and a plurality of pieces of scrap, and convey and deliver the pieces of scrap to the compacting press (45, see figure 1 and EEMTV: para [0025], [0028]). Jianfeng et al. is silent with respect to the claimed compacting press scrap receipt rate of at least 1,900 kg per hour from the punching press. However this claimed feature of the compacting press is substantially drawn to the scale or size of the claimed production line. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP 2144.04.IV.A. In this instant case, scaling up or down the production line of Jianfeng et al. at the time of the invention to achieve this claimed production capacity would have been obvious to one of ordinary skill in that is the desired production  goal.
Regarding claims 5, 6, 8, 10, 13, 14, 16, 22 and 23, Jianfeng et al. teaches compacting press (45, see figure 1 and EEMTV: abstract, para [0025], [0028]) for densifying the pieces of scrap to briquette but fails to particularly teach a compacting 3 and a weight in the range of 2 to 25 kg and briquettes having a density 
sufficient to withstand a drop vertically of 2 meters onto a flat surface of concrete having 
a nominal thickness of at least 0.1 meter without breaking the briquettes.
 However, the compacting press of Jianfeng et al. would reasonably be expected to be able to achieve said claimed briquette density and mass since this production parameters would be dictated by the nature of scrap material itself and the pressing settings or force applied to the scrap material by the pressing machine or compaction press.

Response to Arguments
9.	Applicant's arguments filed on 03/24/2021 have been fully considered but they are not persuasive. 
	Applicant argues that in Jianfeng it is necessary to preheat the lead scrap to nearly its melting point to form a satisfactory block and even then, the hot block does not rapidly sink below the surface of the molten lead in the furnace but rather stays on its surface as the metal of the block is further heated and melts into the molten lead in the furnace. Therefore, Jianfeng does not disclose and indeed teaches away from both the concept of and the production line defined by amend independent claim 1 and thus all of the claims. Furthermore, Jianfeng does not disclose or teach that pieces of scrap lead or lead alloy can be readily compacted at room temperature to briquettes with a density of at least 10.3 g/cm3 and a weight of at least 1 kg so that before they melt, they 
In response, it is noted that Applicant arguments/remarks has been fully considered, however, it appears Applicant is not arguing about the merits of the physical structures of the claim , in particular claim 1.  Applicant’s argument about the sinking or the rapid submerging of the briquettes and the use of briquettes with a density of at least 10.3 g/cm3 and a weight of at least 1 kg in the production line is basically drawn to the manner of use of the claimed apparatus and the article worked upon by the claimed apparatus. However it is well settled that that manner or method of use of an apparatus cannot be relied upon to fairly further distinguish claims to the apparatus itself. See MPEP 2114. In addition inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. In this instance case, claim 1 as an apparatus claim or a production line for liquefying piece of lead scrap on requires (1) a melting furnace, a compacting press and a delivering device for delivering the briquette of the lead scrap from the compacting press to the melting furnace and as well stated by Applicant’s in his arguments/remarks are also taught by Jianfeng et al. Thus, if desired said apparatus of Jianfeng et al. can be employed or operated in the recited manner, even if such a manner of operation is not exactly shown or suggested by Jianfeng et al. Finally, because Jianfeng et al. meets all aspect of the claims; the rejections are therefore maintained.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in 
THIS ACTION IS MADE FINAL.  See MPEP 
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
than SIX MONTHS from the date of this final action. 
  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 



/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733